         Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                    _________________

UNITED STATES OF AMERICA

               Plaintiff,

       vs.                                                      Case No. 1:21-mj-99 KWR


MARTIN ERIACHO,

               Defendant.

        ORDER DENYING DEFENDANT’S APPEAL OF DETENTION ORDER

       THIS MATTER is before the Court on Defendant’s Appeal from Detention Order, filed

February 10, 2021 (Doc. 21). The Court, having reviewed the Parties’ pleadings, the transcript of

the detention hearing, and considered the applicable law, concludes that a hearing is not necessary

to resolve the issues presented. United States v. Oaks, 793 F. App'x 744, 747 (10th Cir. 2019)

(explaining that the court may hold a hearing, but that a hearing is not required); See D.N.M. LR-

Crim. 47.10 (“Parties will state in their pleadings whether and why an evidentiary hearing is

needed.”) (emphasis added). Having conducted a de novo review of the record in this case, pretrial

services’ report and recommendation, the transcript of the detention hearing, and the parties’

pleadings, the Court finds Defendant’s Notice of Appeal is not well taken and, therefore, is

DENIED.

                                        BACKGROUND

       Defendant allegedly shot an unarmed man in the elbow. Defendant was charged with

assault and discharging a firearm during a crime of violence. An evidentiary detention hearing

was held, and Judge Yarbrough entered an order detaining Defendant pending trial, finding by
          Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 2 of 8




clear and convincing evidence that no condition or combination of conditions will reasonably

assure the safety of the community. Doc. 23. Judge Yarbrough issued extensive oral findings and

conclusions of law explaining why he believed Defendant was a danger to the community and no

combination of conditions could reasonably assure the safety of the community. Doc. 23 at 30-

34.

        An FBI special agent testified at the detention hearing. He interviewed several witnesses

at the crime scene. He testified witnesses heard four-gun shots, one of which hit the victim in the

arm. Several witnesses identified that Defendant was in his car and had a gun. Some said they

saw the driver of the vehicle, Defendant, fire shots. The special agent testified that he gave

Defendant a Miranda warning to Defendant and Defendant admitted that he shot the victim.

Defendant admitted it was the “worst choice possible” and he would have to pay for it. The special

agent found a gun in the driver’s seat and found an expended round and three other empty casings

in the car.

        Defendant also stated that he felt he was in danger and was threatened by the victim. Judge

Yarbrough did not find the self-defense argument persuasive and was not persuaded that he

reasonably felt threatened. The people who allegedly threatened him didn’t have guns but had

knives. Moreover, Defendant was the driver of a vehicle more than 20 feet away. Defendant stated

afterward that it was a bad decision. When he fired his first two shots, the victim was not even

outside. Defendant fired two shots, which caused the victims to come outside the house to

investigate. Defendant then fired two more shots, which struck the victim.

        In his detention order, Judge Yarbrough found that the following reasons supported

detention:

              •   Weight of the evidence against the defendant is strong
              •   Subject to lengthy period of incarceration if convicted

                                                   2
         Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 3 of 8




          • Prior criminal history
          • History of violence or use of weapons
          • History of alcohol or substance abuse
          • Lack of stable employment
          • Prior failure to appear in court as ordered
       Defendant has an extensive criminal history. He has approximately 32 charges, 13 of

which are crimes of violence. He has had 11 bench warrants issued, some of which were for

failures to appear. His history indicates he has failed to comply with conditions of supervision,

probation, or release.

       The pretrial services report recommended that Defendant be released to a halfway house

with certain conditions. The pretrial services report noted that defendant poses a risk of

nonappearance for the following reasons:

     • Offense Charged and/or Defendant’s conduct during arrest for instant offense
     • Substance Abuse History
     • Criminal History Including Record of Failure to Appear
     • Lack of Verifiable, Legitimate Employment
It also noted that he posed a risk of danger to the community for the following reasons:

   •   Nature of Instant Offense
   •   Prior Arrests and Convictions
   •   Substance Abuse History
   •   Violent behavior history
   •   Pretrial, Probation, Parole, or Supervised Release Status and Compliance
   •   History/charge involving violence/domestic violence
   •   Safety concerns for the community or a specific individual
       Defendant requests that he be released to a halfway house, placed on electronic monitoring,

home detention, and curfew. He requests alcohol and drug testing and counseling for alcohol or

substance abuse.

       It has been more than 14 days since the Government filed its response, therefore the Court

concludes that this matter is fully briefed. D.N.M.LR-Cr. 47.8(a).




                                                3
         Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 4 of 8




                                      LEGAL STANDARD

       Defendant appeals Judge Yarbrough’s detention order. “A defendant may be detained

pending trial if a judicial officer finds that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” United States v. Mobley, 720 F. App'x 441, 443–44 (10th Cir. 2017), citing 18

U.S.C. § 3142(e)(1).      “The government bears the burden of proving risk of flight by a

preponderance of the evidence and dangerousness to any other person or the community by clear

and convincing evidence.” Mobley, 720 F. App’x at 443-44 (internal citations omitted), citing

United States v. Cisneros, 328 F.3d 610, 615 (10th Cir. 2003).

       Under § 3142(g), the court must consider four factors as part of the evaluation: “(1) the

nature and circumstances of the offense charged, including whether the offense ... involves a minor

victim”; “(2) the weight of the evidence against the person”; (3) “the history and characteristics of

the person”; and (4) “the nature and seriousness of the danger to any person or the community that

would be posed by the person’s release.” 18 U.S.C. § 3142(g).

       A district judge may order release or revoke a detention order under § 3145. The Court

reviews the detention order de novo. United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003).

Moreover, the Court may consider the evidence before the magistrate judge and may also consider

new evidence presented by the parties. Id. at 617.

       Defendant requested a hearing but did not explain why one was necessary. See D.N.M.

LR-Crim. 47.10 (“Parties will state in their pleadings whether and why an evidentiary hearing is

needed.”). As to an appeal of a detention order, “[a] district court conducts a de novo review of

[the] detention order, [] but there is no statutory requirement that the court hold a hearing.” United




                                                  4
         Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 5 of 8




States v. Oaks, 793 F. App'x 744, 747 (10th Cir. 2019) (citation omitted) citing United States v.

Cisneros, 328 F.3d 610, 613 (10th Cir. 2003).

                                        DISCUSSION

       Defendant appeals Judge Yarbrough’s detention order under 18 U.S.C. § 3145. Defendant

argues he is presumed innocent and conditions of release can be fashioned to guarantee the safety

of the community and his appearance. At the hearing he also asserted a self-defense argument.

The § 3142(g) factors weigh heavily towards finding by a preponderance of the evidence that he

is a flight risk and by clear and convincing evidence that he is a danger to the community.

Moreover, no proposed condition or combination of conditions can reasonably assure his

appearance or the safety of the community.

I.     Detention factors under § 3142(g).

        A.    Rebuttable Presumption.

       The rebuttable presumption arises under 18 US.C. § 3142(e)(3) because there is probable

cause that he committed an offense under 18 U.S.C. §924(c). Congress has imposed a rebuttable

presumption that no combination of conditions for release will adequately assure the attendance

of the defendant at future court proceedings or assure the safety of the community. 18 U.S.C. §

3142(e)(3)(A). Defendant asserted strong community ties and self-defense. Judge Yarbrough

noted that Defendant rebutted the presumption. Even if Defendant has rebutted the presumption,

it remains a consideration when weighing the § 3142(g) factors.

       B.     Nature and Circumstances of Crime Charged.

       Defendant is charged with assault and discharging a firearm during a crime of violence. 18

U.S.C. § 924(c). Defendant was under the influence of alcohol or methamphetamine and fired two

shots. When residents came out to investigate he fired two more shots, hitting the victim in the



                                                5
         Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 6 of 8




arm. These are serious violent charges and Defendant faces a minimum of 10 years if convicted

under § 924(c). As Judge Yarbrough noted, this factor therefore weighs toward finding he is a

danger to the community and a flight risk.

       C.      Weight of the Evidence.

       For the reasons stated by the Government, the weight of the evidence appears to be strong.

There were three witnesses to the shooting, and law enforcement found the firearm and four spent

casings in Defendants’ vehicle.     Moreover, after receiving a Miranda warning, Defendant

confessed and admitted he made the “worst possible choice.”

       For the reasons stated by Judge Yarbrough, Defendant’s self-defense claim is not strong.

The evidence reflects that Defendant was the driver in a vehicle. Defendant fired two shots. The

victim then exited the house, and Defendant fired two more shots, hitting the victim. Moreover,

Defendant was in the driver’s seat approximately twenty feet from the victim. Defendant admitted

that the victim did not have a gun. Therefore, it does not appear that Defendant reasonably

believed he was in imminent danger of death or great bodily harm. This factor weighs toward

finding Defendant is a flight risk and a danger to the community.

        D.     Defendant’s history and characteristics.

       The third factor is “the history and characteristics of the person.” § 3142(g)(3). It includes

the defendant's “character, physical and mental condition, family ties, employment, financial

resources, length of residence in the community, community ties, past conduct, history relating to

drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings.”

§ 3142(g)(3)(A).

       Defendant has a lengthy criminal history including many violent crimes. Defendant has

been charged approximately thirty-two times, thirteen of which were violent in nature. He has had



                                                 6
         Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 7 of 8




eleven warrants issued for noncompliance with conditions of probation or release, including failure

to appear in court.

       The Court must also consider Defendant’s “physical and mental health.” 18 U.S.C. §

3142(g)(3)(A). Defendant reported no physical or mental issues, but it appears he has struggled

with addiction.

       Defendant appears to have strong community ties to the Zuni Pueblo, but admits he

probably should not return there if released.

       Defendant’s history and characteristics strongly weigh toward finding he is a danger to the

community and a flight risk.

       E.         Danger to Community.

       The Court must also consider “the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

       the language referring to the safety of the community refers to the danger that the
       defendant might engage in criminal activity to the detriment of the community. The
       Committee intends that the concern about safety be given a broader construction
       than merely danger of harm involving physical violence....
S.Rep. at 12-13, 1984 U.S. Code Cong. & Adm. News, 3195, cited in United States v. Bolivar, No.

20-CR-717 WJ, 2020 WL 1912004, at *3 (D.N.M. Apr. 20, 2020). As explained above and in the

background section, Defendant poses, by clear and convincing evidence, a danger to the

community if released. Defendant’s repeated crimes, violations of conditions of probation or

release, and failures to appear all indicate that he is a danger to the community.

       F.         Conditions of release will not reasonably assure safety of the community or

his appearance as required.

       Generally, a defendant must be released pending trial unless a judicial officer finds “that

no condition or combination of conditions will reasonably assure the appearance of the person as



                                                 7
         Case 1:21-mj-00099-KWR Document 25 Filed 03/19/21 Page 8 of 8




required and the safety of any other person and the community.” United States v. Begay, 315

Fed.Appx. 53, 54 (10th Cir. 2009).

       Defendant suggests a combination of conditions of release, including release to a halfway

house, electronic monitoring ,alcohol and drug testing, and counseling. Given the strong weight

of the evidence, the nature and circumstances of the charged offense, Defendant’s probation and

release violations, and failures to appear, the Court doubts that any condition or combination of

conditions of release could reasonably assure the safety of the community or Defendant’s

appearance.

       Therefore, the Court finds by clear and convincing evidence that Defendant is a danger to

the community and by a preponderance of the evidence that he is a flight risk, and no combination

of conditions of release could reasonably assure his appearance or the safety of the community.

                                        CONCLUSION

       The Court finds Defendant’s appeal of his detention order under § 3145 unpersuasive, for

the reasons stated above.

       Weighing the § 3142(g) factors together, the Court concludes that Defendant is a danger to

the community by clear and convincing evidence, and that no conditions of release could

reasonably assure the safety the of the community. Moreover, the Court finds by a preponderance

of the evidence that Defendant is a flight risk and no combination of conditions can reasonably

assure his appearance.

       IT IS THEREFORE ORDERED that the Defendant’s Notice of Appeal (Doc. 21) is

hereby DENIED.




                                               8
